Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 2, 2018

                                      No. 04-17-00676-CV

                   REAL PROPERTY LOCATED AT 404 FULLER ST.,
                       KERRVILLE, KERR COUNTY, TEXAS,
                                   Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 16620A
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       By order dated July 16, 2018, appellant’s briefs filed on May 7, 2018 and July 2, 2018
were stricken, and the clerk of this court was ordered to provide appellant with a copy of the
appellate record. Although this court’s records reflect that the appellate record was included
with the copy of the order sent to appellant, appellant has filed written notice in this court that
she did not receive the record. It is therefore ORDERED that the clerk of this court resend a
copy of the appellate record with appellant’s copy of this order. Appellant must file her
appellant’s brief no later than thirty days from the date of this order.

        Appellant is reminded that her prior briefs contained numerous violations of Rule 38.1 as
referenced in this court’s March 8, 2018 order and May 9, 2018 letter separate and apart from her
failure to provide citations to the appellate record, including her failure to cite any case law or
other authority in support of her arguments in her original brief or in response to the law cited by
the State in her reply brief. See TEX. R. APP. P. 38.1(i) (requiring argument to be supported by
appropriate citations to authority). Appellant is also reminded that her failure to correct the
briefing deficiencies in this third opportunity will allow this court to consider her appellate
complaints waived due to inadequate briefing. See, e.g., Lott v. First Bank, No. 04-13-00531-
CV, 2014 WL 4922896, at *2 (Tex. App.—San Antonio Oct. 1, 2014, no pet.); Castillo v.
Peoples, No. 04-13-00311-CV, 2014 WL 1089750, at *3 (Tex. App.—San Antonio Mar. 19,
2014, pet. denied).
                                         PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court